DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on January 6, 2022, for the application with serial number 16/839,197.
  
Claims 1, 3, 4, 8, 10, 12, 13, 17, and 19  are amended.
Claims 11 and 20 are canceled.
Claims 1-10, and 12-19 are pending.
Interview
The Examiner acknowledges the interview conducted on January 5, 2022, in which the pending rejections and proposed amendments were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the recitation of machine learning in the claims provides a practical application.  See Remarks p. 8.  The Examiner respectfully disagrees.  The claims are directed to the abstract idea of lifecycle product management.  The abstract idea is generally linked to a machine learning environment operating on a retail website for implementation.  Therefore, the machine learning (and website) merely provide a technological environment for implementation.  Essentially, the claims are directed to a business process for product management based on product returns.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer is recited for implementation of the abstract idea.  In essence, the recitation of the environment is a drafting effort designed to monopolize the abstract idea.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Janssen and Hammond references, cited in the rejections, below.  All arguments are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1-10, and 12-19 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-10, and 12-19  are all directed to one of the four statutory categories of invention, the claims are directed to lifecycle product management (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “obtaining product hierarchy information;” [2] “obtaining order data;” [3] “obtaining customer data;” [4] “determining an expected return rate;” and [5] “performing an action.”  Step [1]-[4] are steps for data input and data analysis related to the abstract idea of lifecycle product 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional hardware elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; a system with processors in independent claim 10, and a computer readable medium in independent claim 18).  The claims do recite the use of machine learning, but the abstract idea of lifecycle product management is generally linked to a machine learning environment for implementation.  Product returns are predicted using machine learning to facilitate product management.  Therefore, the machine learning merely amounts to a technological environment for implementation.  See MPEP §2106.05(h).  Step [5], identified in the analysis from the paragraph above, merely recites instructions to apply the judicial exception.  See MPEP §2106.05(f).  Moreover, the action performed in step [5] could be a data analysis step comprising the abstract idea of lifecycle product management.  See claim 8; where the actions could include a review.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; a system with processors in independent claim 10, and a computer readable medium in independent claim 18) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See again MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 10, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to Janssen (hereinafter ‘JANSSEN’) in view of US 20160321661 A1 to Hammond et al. (hereinafter ‘HAMMOND’).

Claim 1 (Currently Amended)
JANSSEN discloses a computer-implemented method for early lifecycle product management the method comprising (see abstract and ¶[0004]; one feature of particular interest to vendors of consumer products is the return rate of a product, especially a new product). 
JANSSEN does not specifically disclose, but HAMMOND discloses obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales ; 
obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses , the order data and the customer data into a trained return prediction model, (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses,  wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
JANSSEN further discloses wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 3 (Currently Amended)
The combination of JANSSEN and HAMMOND discloses the computer-implemented method as set forth in claim 1.
JANSSEN further discloses wherein the historical data includes historical order data (see abstract; cumulative sales affecting product returns).
JANSSEN does not specifically disclose, but HAMMOND discloses, historical customer data (see ¶[0062] and [0066]; appropriate customer data, such as prior returns), and product hierarchy information for all products included in the historical order data (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer 

Claim 4 (Currently Amended)
The combination of JANSSEN and HAMMOND discloses the computer-implemented method as set forth in claim 1.
JANSSEN further discloses wherein the set of features comprise return and order quantity features (see abstract; ratio of returns to sales), seasonality features (see ¶[0006]; subsequent months).
JANSSEN does not specifically disclose, but HAMMOND discloses, product category identifiers (see ¶[0048]; SKU categories), product variability features (see Table 2; Department Code), order characteristic features (see again Table 2; store name), order profile features (see again Table 2; employee), and customer profile features (see ¶[0062] and [0066]; appropriate customer data, such as prior returns).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 7 (Original) 
the computer-implemented method as set forth in claim 1.
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 10 (Currently Amended)
JANSSEN discloses a system comprising: one or more processors for executing computer-readable instructions, the computer- readable instructions controlling the one or more processors (see ¶[0075]; a computer readable medium accessed by a processor).
JANSSEN does not specifically disclose, but HAMMOND discloses to perform operations comprising: obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses, obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale); 
obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses ,the order data and the customer data into a trained return prediction model (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 12 (Currently Amended)
The combination of JANSSEN and HAMMOND discloses the system as set forth in claim 10.
JANSSEN further discloses wherein the historical data includes historical order data (see abstract; cumulative sales affecting product returns).
JANSSEN does not specifically disclose, but HAMMOND discloses, historical customer data, and product hierarchy information for all products included in the historical order data (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity, previous returns, and product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 13 (Currently Amended)
The combination of JANSSEN and HAMMOND discloses the system as set forth in claim 10.
JANSSEN further discloses wherein the set of features comprise return and order quantity features (see abstract; ratio of returns to sales), seasonality features (see ¶[0006]; subsequent months).
JANSSEN does not specifically disclose, but HAMMOND discloses, product category identifiers (see ¶[0048]; SKU categories), product variability features (see Table 2; Department Code), order characteristic features (see again Table 2; store name), order profile features (see again Table 2; employee), and customer profile features (see ¶[0062] and [0066]; appropriate customer data, such as prior returns).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 19 (Currently Amended)
JANSSEN discloses a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (see ¶[0075]; a computer readable medium accessed by a processor).
JANSSEN does not specifically disclose, but HAMMOND discloses to cause the processor to perform operations comprising: obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses, obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale); 
obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses, the order data and the customer data into a trained return prediction model (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
JANSSEN further discloses, wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claims 5, 6, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to JANSSEN in view of US 20160321661 A1 to HAMMOND et al. as applied to claim 1 above, and further in view of US 20050197887 A1 to Zuerl et al. (hereinafter ‘ZUERL’).

Claim 5 (Original) 
the computer-implemented method as set forth in claim 1.
The combination of JANSSEN and HAMMOND does not specifically disclose, but ZUERL discloses, wherein the early lifecycle period is a percentage of a time period in which the retailer will sell the early lifecycle product at full price (see ¶[0042] and Figs. 3A and 3B; the charts display price markdowns after several posting periods.  Examiner Note: markdowns only occur, if at all, after multiple periods in the life cycle, meeting the claim limitation).
JANSSEN discloses a method for predicting product return rate behavior.  ZUERL discloses sales patterns for products with markdown profiles, where markdowns occur after several posting periods.  It would have been obvious to include the markdowns as taught by ZUERL in the system executing the method of ZUERL with the motivation to determine the optimal price for a product (see ZUERL ¶[0003]).

Claim 6 (Original) 
The combination of JANSSEN, HAMMOND, and ZUERL discloses the computer-implemented method as set forth in claim 5.
JANSSEN further discloses wherein the expected return rate is an expected return rate during the time period in which the retailer will sell the early lifecycle product at full price (see abstract; predict end-of-life return rate based on cumulative returns to sales at a time preceding the end-of-sales life).

Claim 14 (Original)
The combination of JANSSEN and HAMMOND discloses the system as set forth in claim 10.
The combination of JANSSEN and HAMMOND does not specifically disclose, but ZUERL discloses, wherein the early lifecycle period is a percentage of a time period in which the retailer will sell the early lifecycle product at full price (see ¶[0042] and Figs. 3A and 3B; the charts display price markdowns after several posting periods.  Examiner Note: markdowns only occur, if at all, after multiple periods in the life cycle, meeting the claim limitation).
JANSSEN discloses a method for predicting product return rate behavior.  ZUERL discloses sales patterns for products with markdown profiles, where markdowns occur after several posting periods.  It would have been obvious to include the markdowns as taught by ZUERL in the system executing the method of ZUERL with the motivation to determine the optimal price for a product (see ZUERL ¶[0003]).

Claim 15 (Original)
The combination of JANSSEN, HAMMOND, and ZUERL discloses the system as set forth in claim 14.
JANSSEN further discloses wherein the expected return rate is an expected return rate during the time period in which the retailer will sell the early lifecycle product at full price (see abstract; predict end-of-life return rate based on cumulative returns to sales at a time preceding the end-of-sales life).

Claim 16 (Original)
The combination of JANSSEN, HAMMOND, and ZUERL discloses the system as set forth in claim 15.
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer .


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to JANSSEN in view of US 20160321661 A1 to HAMMOND et al. as applied to claims 1 and 7 above, and further in view of US 20060015380 A1 to Flinn et al. (hereinafter ‘FLINN’).

Claim 8 (Currently Amended)
The combination of JANSSEN and HAMMOND discloses the computer-implemented method as set forth in claim 7.
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing); and 
updating images of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing).
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that 

Claim 9 (Original)
The combination of JANSSEN and HAMMOND discloses the computer-implemented method as set forth in claim 7.
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination) and a profit margin of the early lifecycle product (see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to JANSSEN in view of US 20160321661 A1 to HAMMOND et al. and US . as applied to claims 10 and 16 above, and further in view of US 20060015380 A1 to FLINN et al.

Claim 17 (Currently Amended)
The combination of JANSSEN, HAMMOND, and ZUERL discloses the system as set forth in claim 16.
The combination of JANSSEN, HAMMOND, and ZUERL does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing); and 
updating images of the early lifecycle product on the website (see again ¶[0187]; marketing).
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).

Claim 18 (Original)
the system as set forth in claim 17.
JANSSEN does not specifically disclose, but FLINN discloses, wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination) and a profit margin of the early lifecycle product (see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624